I concur in the judgment and in all that is said in the opinion. As to the appeal from the judgment, the distinction between this case, where all the other orders specified in the notice and undertaking are reviewable upon the appeal from the judgment, and the enumeration thereof merely an idle and useless ceremony which can in no way affect the substantial rights of either party, and cases involving appeals from separate and independent orders, where an appeal from each order is essential to a review thereof by the appellate court, is obvious. Most of the cases relied on by respondent are cases of the latter class.(Carter v. Butte Creek etc. Co., 131 Cal. 350, 63 P. 667;Centerville etc. Co. v. Bachtold, 109 Cal. 111, 41 P. 813;McCormick v. Bevlin, 96 Cal. 182, 31 P. 16; Home etc. Assn. v.Wilkins, 71 Cal. 626, 12 P. 799; Corcoran v. Desmond, 71 Cal. 100, 11 P. 815.) The only case cited by respondent, where the material facts may be held to be the same as in the case at bar is the Estate of Heydenfeldt, 119 Cal. 346, 51 P. 534, where the obvious distinction here made does not appear to have received the consideration of the court. The general rule declared in the opinion in that case, and the other cases cited herein, is applicable to the attempted appeal from the order denying the motion for a new trial and two orders made after judgment, but should not be held applicable to the appeal from the judgment.
Shaw, J., concurred with Angellotti, J.
Rehearing denied. *Page 143